Title: To Benjamin Franklin from John Hartwell, 24 December 1779
From: Hartwell, John
To: Franklin, Benjamin


Hond Sir
Boulogne Prison December the 24 1779
I make Bould to Beg one Favour of you if you will Be So good and Gracious as to grant to me a Poor Prisoner to Take me out of Prison and I will Be Ready to Searve you at aney Call I am an amiricainn I was Borne in Boston I was in the Engilsh Searvis a wile and I made my Escape from them and got into a Smugler going over to flushing thining to git to france But a hard gale of winde comeing on drove us on Shoare in Switsin Bay Honrd Sir Their is a Cutter in Cailis and She is to have a Congres Commision and I should Be glad to go in hur as She whants hands I was a going to write to Mr Deane But The Pass Master Tould me that he was not in france I knowed Mr Deane Verry well Before he Left Cambridge Honred Sir I hope you Will not forgit me for I am Ready to willing to fight for My Cuntry I have gone through a grate Deale of Trobel in trying to git to france I Did not know your Hounor was in france till the Pass master tould me wich I was glad to hear for I thought to git Some Relivement from your goodness Honrd Sir if you are so good as to take Notice of me you will git me a Pass I Hope Hound Sir I am not Deciveng you I was Borne in Boston and I know Esq Hancok and have Sailed in his Imploy Honrd Sir I hope you will write me answer from your Humble Searvant and well wisher
John Hartwell
 Addressed: To / Docr Franklin / Paris / in France
Notation: J. Hartwell 24 Decr. 79
